Appeal by defendant: (1) from a judgment of the County Court, Nassau County, rendered November 4,1960, convicting him, on his pleas of guilty under two indictments, of attempted forgery in the second degree, and resentencing him to serve consecutive terms of 2% to 5 years on each indictment; and (2) from every intermediate order made in the action. Judgment modified on the law and the facts so as to provide that the sentence of 2% to 5 years on each of the two indictments shall run concurrently, and not consecutively, with credit for the time already served. As so modified, judgment affirmed. In our opinion, under the circumstances here, the imposition of ecnseeutive sentences, rather than concurrent sentences, was excessive and constituted an improvident exercise of discretion (People v. Williams, 6 A D 2d 900, affd. 6 N Y 2d 193; People v. Small, 2 A D 2d 935, affd. 3 N Y 2d 720). We have examined the other alleged errors and find no cause therein for reversal. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.